Citation Nr: 1034809	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969 and 
from January to March of 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

The record shows that the Veteran was scheduled for an April 2009 
hearing before a Veterans Law Judge at the New York RO.  The 
Veteran did not, however, appear at his scheduled hearing, nor 
has he requested that his hearing be rescheduled.

The Board remanded this matter in June 2009 for further 
development including: scheduling the Veteran for a new VA 
examination to determine the effect of his service-connected 
posttraumatic stress disorder (PTSD) and diabetes mellitus on his 
employability, and readjudicating the Veteran's TDIU claim.  For 
the reasons discussed below, this matter must once again be 
remanded.

The issue of entitlement to an increased rating for 
diabetes mellitus, type II, currently evaluated as 20 
percent disabling, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In accordance with the Board's prior June 2009 remand, the 
Veteran underwent new VA examinations in July 2009 and December 
2009 to determine the effect of his service-connected PTSD and 
diabetes mellitus on his employability.  In May 2010, the RO 
issued a Supplemental Statement of the Case (SSOC) that continued 
its denial of TDIU.  In an accompanying letter, the Veteran was 
advised that he had 30 days to respond to the SSOC.

Within the prescribed 30 day period, the Veteran replied that 
additional evidence was being submitted.  In an accompanying 
handwritten statement, he asserted that his diabetes mellitus had 
worsened.  Specifically, he reported that he was unable to stand 
or work due to symptoms in his feet.  The Veteran also reported 
that he now experiences eye symptoms.  Finally, the Veteran 
stated that he is now required to use insulin to treat his 
diabetes.  No additional VA or private treatment records were 
submitted.  VA and private treatment records currently in the 
claims file pertain to treatment through May 2007.

The Board observes that the Veteran was afforded a VA examination 
in July 2009 to determine whether the Veteran's diabetes mellitus 
has affected his employability.  Given the Veteran's recent 
assertions, the RO should contact the Veteran to obtain the 
names(s) and address(es) of any VA or private medical providers 
who have rendered treatment to the Veteran since May 2007.  After 
this information has been obtained, the RO should obtain all 
corresponding treatment records and incorporate them into the 
claims file.  After such records have been obtained, the Veteran 
should be scheduled for a new VA examination to determine the 
present severity of his diabetes and the extent, if any, to which 
that disorder affects his employability.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim of entitlement to TDIU.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be provided a VA 
21-4142 release and be asked to identify on 
the release the name(s) and address(es) of 
any VA or private medical providers who 
have rendered treatment since May 2007.  
The Veteran should be requested to sign and 
return the release with the requested 
information.

2.  After securing any necessary release 
forms, all records of medical treatment 
pertaining to treatment since May 2007 
should be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records yields negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected diabetes 
mellitus disorder and its effect upon the 
Veteran's employability.  The claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

With regard to the effect of diabetes 
mellitus on the Veteran's employability, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his diabetes 
mellitus.  In forming this opinion, the 
examiner must also consider the Veteran's 
education, experience, and occupational 
background in addition to the Veteran's 
reported symptoms, medical history, 
objective findings on examination, and 
other relevant evidence in the claims file, 
including the Veteran's VA and private 
treatment records, prior VA examination 
reports, social security records, and lay 
statements. 
The examiner must provide, in a typewritten 
report, a complete rationale for all 
opinions and conclusions expressed.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



